Name: Commission Regulation (EEC) No 1537/77 of 4 July 1977 determining the conditions of entry of bolting cloth, not made up, under subheading 59.17 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7 . 77 Official Journal of the European Communities No L 171 / 15 COMMISSION REGULATION (EEC) No 1537/77 of 4 July 1977 determining the conditions of entry of bolting cloth , not made up, under subheading 59.17 B of the Common Customs Tariff Whereas, in order to achieve the objective in view, marking in accordance with precise technical instruc ­ tions need be the only condition required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( ! ), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 1111 /77 (4), covers bolting cloth , whether or not made up, falling within subheading 59.17 B ; whereas entry of bolting cloth , not made up, under this subheading is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; The entry of bolting cloth, not made up, under subheading 59.17 B of the Common Customs Tariff shall be subject to the condition that it is marked in the manner shown in the Annex . Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1977 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2 ) OJ No L 40 , 11 . 2 . 1977, p . 1 . ( 3 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . (&lt;) OJ No L 134, 28 . 5 . 1977, p . 4 . No L 171 / 16 Official Journal of the European Communities 9 . 7 . 77 ANNEX Marking of bolting cloth , not made up A mark consisting of a rectangle and its diagonals must be reproduced at regular intervals along both edges of the fabric  without encroaching on the selvedges  in such a way that the distance between two consecutive marks , measured between the adjacent ends of the rectangles, is not more than one metre and that the marks on one edge are staggered so as to be half way between those on the other edge (the centre of each mark must be equidistant from the centre of the two nearest marks on the opposite edge). Each mark is to be so positioned that the long sides of the rectangle are parallel to the warp of the fabric (see sketch below). The thickness of the lines forming the sides of the rectangle must be 5 mm , and that of the diagonals 7 mm . The rectangle measured from the outer edge of the lines must be at least 8 cm in length and 5 cm in width . The marks must be printed in a single colour contrasting with the colour of the fabric and must be indelible .